

























MALLINCKRODT PHARMACEUTICALS
SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES


Amended July 20, 2020






--------------------------------------------------------------------------------




TABLE OF CONTENTSPageARTICLE IPURPOSE, INTENT AND TERM OF PLAN1Section
1.01Purpose and Intent of the Plan1Section 1.02Term of the Plan1Section
1.03Adoption of the Plan and Restatement1ARTICLE IIDEFINITIONS2Section
2.01Alternative Position2Section 2.02Annual Bonus2Section 2.03Base
Salary2Section 2.04Board2Section 2.05Cause2Section 2.06Claim2Section
2.07Claimant2Section 2.08COBRA3Section 2.09Code3Section 2.10Committee3Section
2.11Company3Section 2.12Effective Date3Section 2.13Eligible Employee3Section
2.14Employee3Section 2.15Employer3Section 2.16ERISA3Section 2.17Exchange
Act3Section 2.18Involuntary Termination3Section 2.20Key Employee3Section
2.19Named Appeals Fiduciary3Section 2.21Officer3Section 2.22Participant4Section
2.23Permanent Disability4Section 2.24Plan4Section 2.25Plan Administrator4Section
2.26Postponement Period4Section 2.27Release4Section 2.28Salary Continuation
Benefits4Section 2.29Separation from Service4Section 2.30Separation from Service
Date4Section 2.31Severance Benefits4Section 2.32Severance Multiplier4Section
2.33Subsidiary4




--------------------------------------------------------------------------------




Section 2.34Termination Date5Section 2.35Voluntary Termination5ARTICLE
IIIPARTICIPATION AND ELIGIBILITY FOR BENEFITS6Section 3.01Participation6Section
3.02Conditions6ARTICLE IVDETERMINATION OF SEVERANCE BENEFITS8Section 4.01Amount
of Severance Benefits Upon Involuntary Termination8Section 4.02Voluntary
Termination; Termination for Death or Permanent Disability10Section
4.03Termination for Cause10Section 4.04Reduction of Severance Benefits10ARTICLE
VMETHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS11Section 5.01Method of
Payment11Section 5.02Other Arrangements11Section 5.03Code Section 409A11Section
5.04Termination of Eligibility for Benefits12ARTICLE VITHE PLAN
ADMINISTRATOR13Section 6.01Authority and Duties13Section 6.02Compensation of the
Plan Administrator13Section 6.03Records, Reporting and Disclosure13ARTICLE
VIIAMENDMENT, TERMINATION AND DURATION14Section 7.01Amendment, Suspension and
Termination14Section 7.02Duration14ARTICLE VIIIDUTIES OF THE COMPANY AND THE
COMMITTEE15Section 8.01Records15Section 8.02Payment15Section
8.03Discretion15ARTICLE IXCLAIMS PROCEDURES16Section 9.01Claim16Section
9.02Initial Claim16Section 9.03Appeals of Denied Administrative Claims16Section
9.04Appointment of the Named Appeals Fiduciary17ARTICLE XMISCELLANEOUS18Section
10.01Non-Alienation of Benefits18




--------------------------------------------------------------------------------




Section 10.02Notices18Section 10.03Successors18Section 10.04Other
Payments18Section 10.05No Mitigation18Section 10.06No Contract of
Employment18Section 10.07Severability of Provisions18Section 10.08Heirs,
Assigns, and Personal Representatives18Section 10.09Headings, Captions and
Titles18Section 10.10Gender and Number18Section 10.11Unfunded Plan18Section
10.12Payments to Incompetent Persons19Section 10.13Lost Payees19Section
10.14Controlling Law19AppendixA-1































































--------------------------------------------------------------------------------





ARTICLE I
PURPOSE, INTENT AND TERM OF PLAN
Section 1.01 Purpose and Intent of the Plan. The purpose of the Plan is to make
available to Eligible Employees certain compensation and benefits in the event
that such employee’s employment with the Company or a Subsidiary is terminated
under the circumstances, and subject to the conditions, described herein. The
Plan is not intended to be an “employee pension benefit plan” or “pension plan”
within the meaning of Section 3(2) of ERISA. Rather, the Plan is intended to be
a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the requirements of a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations,
Section 2510.3-2(b). Accordingly, the Plan’s benefits are not deferred
compensation, and no employee shall have a vested right to benefits provided by
the Plan. The terms of the Plan are intended to, and shall be interpreted so as
to, comply in all respects with the provisions of Code Section 409A and the
regulations and rulings promulgated thereunder.
Section 1.02 Term of the Plan. The Plan shall be effective as of the Effective
Date and shall supersede any prior plan, program or policy under which the
Company or any Subsidiary provided severance benefits before the Effective Date.
The Plan shall continue until terminated pursuant to the provisions set forth
herein.
Section 1.03 Adoption of the Plan and Restatement. The Plan was originally
adopted effective April 1, 2013. With respect to an Eligible Employees of the
Company or any Subsidiary who incurs a Separation from Service on or after the
Effective Date, the terms of this restated Plan document shall apply.




1

--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS
Section 2.01 “Alternative Position” shall mean a position with the Company or
any Subsidiary that:
(a)is not more than 50 miles each way from the location in which the Eligible
Employee worked, and in the position such employee held, immediately before
experiencing any job-related change (this mileage limitation shall apply only to
jobs substantially performed in a single, fixed Company or Subsidiary operated
and maintained location and shall not apply to any job that requires extensive
travel or that is performed offsite regularly); and
(b)provides the Eligible Employee with pay and benefits (not including
perquisites or long-term incentive compensation) that are, in the aggregate,
comparable to the pay and benefits of the position such employee held
immediately before experiencing any job-related change.
The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.
Section 2.02 “Average Annual Bonus” shall mean the average of the actual bonuses
paid (excluding any amounts paid pursuant to the 2020 Key Employee Incentive
Program that were attributable to the component of the award intended to replace
a Participant’s previously approved target long-term equity incentive
opportunity) to the respective Participant pursuant to The Mallinckrodt Annual
Incentive Plan, the Global Bonus Plan, and/or the 2020 Key Employee Incentive
Program (except as expressly excluded above) that during the three Company
fiscal years that immediately precede the Participant’s Separation from Service
Date. If the Participant was not employed by the Company or a Subsidiary for a
period during which such Participant was paid three full annual bonuses prior to
the Participant’s Termination Date, the Average Annual Bonus shall be calculated
by dividing the total of the actual bonuses paid (subject to the exclusions
noted above) to the Participant by the number of full months worked by the
Participant during the years for which such actual bonuses were paid, and
multiplied by twelve.
Section 2.03 “Base Salary” shall mean an amount equal to the Participant’s
annual base salary, excluding bonus and incentive compensation, in effect as of
the Participant’s Termination Date, divided by twelve (12). For Participants who
are eligible for the Mallinckrodt Sales Incentive Compensation Plan (“SICP”) as
of the Termination Date, Base Salary shall mean an amount equal to the
Participant’s annual base salary plus eighty five percent (85%) of Participant’s
target annual incentive compensation under the SICP (exclusive of any
compensation earned for special awards or one-time bonuses), divided by twelve
(12). Except as specifically described in this Section 2.03, Base Salary shall
not include any compensation other than the Participant’s annual base salary.
Section 2.04 “Board” shall mean the Board of Directors of Mallinckrodt plc.
Section 2.05 “Cause” shall mean an Employee’s (i) substantial failure or refusal
to perform duties and responsibilities of his or her job at a satisfactory level
as required by the Company or Subsidiary, other than due to Permanent
Disability, (ii) a material violation of any fiduciary duty or duty of loyalty
owed to the Company or Subsidiary, (iii) conviction of a misdemeanor (other than
a traffic offense) or felony, (iv) fraud, embezzlement or theft, (v) violation
of a material Company or Subsidiary rule or policy, (vi) unauthorized disclosure
of any trade secret or confidential information of the Company or Subsidiary or
(vii) other egregious conduct, that has or could have a serious and detrimental
impact on the Company or Subsidiary and its employees. The Plan Administrator,
in its sole and absolute discretion, shall determine whether Cause exists.
Section 2.06 “Claim” shall refer to a written claim for Severance Benefits filed
with the Plan Administrator pursuant to Article IX.
Section 2.07 “Claimant” shall mean an Eligible Employee who has experienced a
termination of employment (or the beneficiary of such an Eligible Employee) and
has asserted a right to Severance Benefits under the Plan.
Section 2.08 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and the regulations promulgated thereunder.
2

--------------------------------------------------------------------------------



Section 2.09 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
Section 2.10 “Committee” shall mean the Human Resources and Compensation
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms. The Committee may delegate its authority under the Plan to an
individual or another committee.
Section 2.11 “Company” shall mean MEH, Inc., a Nevada corporation, and any
entity that succeeds to the business or assumes the obligations of MEH, Inc.
with respect to the Plan.
Section 2.12 “Effective Date” shall mean July 20, 2020.
Section 2.13 “Eligible Employee” shall mean an Employee who is an Officer or is
classified in job bands 0, 1 or 2 and who is not covered under any other
severance plan, program, benefit, agreement or arrangement sponsored by the
Company or any Subsidiary. If there is any question as to whether an Employee is
an Eligible Employee or the level of severance benefits to which an Eligible
Employee is entitled, the Plan Administrator shall make the determination in its
sole discretion.
Section 2.14 “Employee” shall mean an individual who is a common law employee of
the Company or a Subsidiary; provided, however, that “Employee” shall mean an
individual considered by the Company or a Subsidiary to be a common law employee
on the Company’s or Subsidiary’s United States payroll as evidenced by payroll
records; and, in either case, shall not include any person providing services to
the Company or any Subsidiary through a temporary service or on a leased basis
or who is hired by the Company or any Subsidiary as an independent contractor,
consultant, or otherwise as a person who is not an employee for purposes of
withholding United States federal income or employment taxes, as evidenced by
payroll records or a written agreement with the individual, regardless of any
contrary governmental agency determination or judicial holding relating to such
status or tax withholding. Notwithstanding the above, in the event that Code
Section 409A applies to any payments made hereunder, subsection (d) of the
definition of “Subsidiary” shall apply solely with respect to any payments that
are subject to Code Section 409A.
Section 2.15 “Employer” shall mean the Company or, if applicable, the Subsidiary
that employs the Eligible Employee.
Section 2.16 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.
Section 2.17 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
Section 2.18 “Involuntary Termination” shall mean an Employer-initiated
Separation from Service of a Participant for any reason other than Cause,
Permanent Disability or death, as provided under and subject to the conditions
of Article III.
Section 2.19 “Key Employee” shall mean an Eligible Employee who is a “specified
employee” under Code Section 409A, as determined by the Company or its delegate.
The determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Company or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.
Section 2.20 “Named Appeals Fiduciary” shall mean the person or persons named as
such in accordance with the provisions of Section 9.04.
Section 2.21 “Officer” shall mean any individual who is an officer, as such term
is defined pursuant to Rule 16a-1(f) as promulgated under the Exchange Act, of
Mallinckrodt plc. For purposes of this definition, Officer shall also mean any
officer of any subsidiary of Mallinckrodt plc who performs policy making
functions, within the context of Rule 16a-1(f).
Section 2.22 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for Severance Benefits.
3

--------------------------------------------------------------------------------



Section 2.23 “Permanent Disability” shall mean that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under (a) the
Employer’s long-term disability plan or (b) the Social Security law then in
effect.
Section 2.24 “Plan” means the Mallinckrodt Pharmaceuticals Severance Plan for
U.S. Officers and Executives as set forth herein, and as the same may from time
to time be amended.
Section 2.25 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator, the
Plan Administrator shall be the Chief Human Resources Officer of Mallinckrodt
plc; provided, however, that subject to and contingent upon the Separation and
effective upon the Separation, if no individual is appointed by the Committee to
serve as the Plan Administrator, the Plan Administrator shall be the Chief Human
Resources Officer of Mallinckrodt plc. Notwithstanding the preceding sentence,
in the event the Plan Administrator is entitled to Severance Benefits under the
Plan, the Committee or its delegate (who shall not be the Plan Administrator)
shall act as the Plan Administrator for purposes of administering the terms of
the Plan with respect to the Plan Administrator. The Plan Administrator may
delegate all or any portion of its authority under the Plan to any other
person(s).
Section 2.26 “Postponement Period” shall mean, for a Key Employee, the period of
six (6) months after such Key Employee’s Separation from Service Date (or such
other period as may be required by Code Section 409A).
Section 2.27 “Release” shall mean a written agreement, in substance and form
suitable to the Company, by which a Participant agrees to waive and release the
Company and any and all Subsidiaries from all legal claims the Participant may
have against the Company and any and all Subsidiaries in exchange for Severance
Benefits. The Release shall include the Participant’s written agreement to
confidentiality, non-solicitation, non-disparagement and, where applicable,
non-competition provisions. To be effective, the Release must be signed and
returned to the Company within the timeframe set forth in the Release, but no
later than sixty (60) days following the Participant’s Separation from Service
Date, and it may not be revoked during any applicable revocation period that may
be permitted by the Release or applicable law. Releases are not required to be
identical amongst Participants.
Section 2.28 “Salary Continuation Benefits” shall mean the payments described in
Sections 4.01(b), 4.01(c)(ii) and 4.01(d).
Section 2.29 “Separation from Service” shall mean “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i) and the applicable
regulations and rulings promulgated thereunder.
Section 2.30 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.
Section 2.31 “Severance Benefits” shall mean the payments and other benefits
that a Participant is eligible to receive pursuant to Article IV of the Plan.
Section 2.32 “Severance Multiplier” shall mean the number of months for which a
portion of the Severance Benefit providing salary replacement benefits is
calculated, as set forth in the Appendix.
Section 2.33 “Subsidiary” shall mean (a) a subsidiary company (wherever
incorporated) of Mallinckrodt plc, as defined by Section 7 of the Companies Act
2014 of Ireland; (b) any separately organized business unit, whether or not
incorporated, of Mallinckrodt plc; (c) any employer that is required to be
aggregated with the Company pursuant to Code Section 414 and the regulations
promulgated thereunder; and (d) any service recipient or employer that is within
a controlled group of corporations as defined in Code Sections 1563(a)(1), (2)
and (3) where the phrase “at least 50%” is substituted in each place “at least
80%” appears and any service recipient or employer within trades or businesses
under common control as defined in Code Section 414(c) and Treas. Reg. Section
1.414(c)-2 where the phrase “at least 50%” is substituted in each place “at
least 80%” appears, provided, however, that when the relevant determination is
to be based upon legitimate business criteria (as described in Treas. Reg.
Sections 1.409A-1(b)(5)(iii)(E) and 1.409A-1(h)(3)), the phrase “at least 20%”
shall be substituted in each place “at least 80%” appears as described above
with respect to both a controlled group of corporations and trades or business
4

--------------------------------------------------------------------------------



under common control. For purposes of the Plan, Subsidiary shall include, but
not be limited to, Mallinckrodt Enterprises LLC and ST Shared Services LLC.
Section 2.34 “Termination Date” shall mean the date on which the active
employment of the Participant by the Employer ceases by reason of an Involuntary
Termination.
Section 2.35 “Voluntary Termination” shall mean any Separation from Service due
to a termination of employment that is not initiated by the Employer.




5

--------------------------------------------------------------------------------





ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS
Section 3.01 Participation. Each Eligible Employee in the Plan who experiences
an Involuntary Termination and who satisfies all of the conditions of Section
3.02 shall be eligible to receive Severance Benefits. An Eligible Employee shall
not be eligible to receive any other benefits from the Company or any Subsidiary
on account of an Involuntary Termination, unless otherwise provided in the Plan.
Section 3.02 Conditions.
(a)Eligibility for any Severance Benefits is expressly conditioned upon the
Eligible Employee’s execution of the Release within the timeframe set forth in
the Release, but no later than sixty (60) days following such employee’s
Separation from Service Date, including the Eligible Employee’s written
acceptance of, and written agreement to comply with, the confidentiality,
non-solicitation, non-disparagement and non-competition provisions set forth in
the Release. To the extent permitted in Section 4.04, eligibility for any
Severance Benefits also is expressly conditioned upon the Eligible Employee’s
written agreement that authorizes the deduction of amounts owed to the Employer
prior to the payment of any Severance Benefits (or in accordance with any other
schedule as the Plan Administrator may, in its sole discretion, determine to be
appropriate). If the Plan Administrator determines, in its sole discretion, that
the Participant has not fully complied with any of the terms of the Release, the
Plan Administrator may, to the extent consistent with the terms of any Release,
deny Severance Benefits not yet in pay status or discontinue the payment of the
Participant’s Severance Benefits and may require the Participant, by providing
written notice of such repayment obligation to the Participant, to repay any
portion of the Severance Benefits already received under the Plan. If the Plan
Administrator notifies a Participant that repayment of all or any portion of the
Severance Benefits received under the Plan is required, such amounts shall be
repaid within thirty (30) calendar days after the date the written notice is
sent. Any remedy under this Section 3.02(a) shall be in addition to, and not in
place of, any other remedy, including injunctive relief, that the Company may
have.
(b)An Eligible Employee will not be eligible to receive Severance Benefits under
any of the following circumstances:
(i) A Voluntary Termination by the Eligible Employee (unless the selection
criteria for an Employer-established exit program permit the Eligible Employee
to terminate employment voluntarily in exchange for participation in such
program, the Employer provides the Eligible Employee with written acceptance of
his or her request to participate in that program and the Eligible Employee
satisfies all relevant conditions for participation in such program);
(ii) The Eligible Employee resigns during any time period when the Employer
otherwise would retain the Eligible Employee’s services;
(iii) The Eligible Employee’s employment is terminated for Cause;
(iv) The Eligible Employee’s employment terminates due to the Eligible
Employee’s death or Permanent Disability;
(v) The Eligible Employee does not return to work within the time frame required
following an approved leave of absence;
(vi) The Eligible Employee does not satisfy the conditions for Severance
Benefits set forth in Section 3.02(a);
(vii) The Eligible Employee continues in employment with the Employer in any
position or has the opportunity to continue in employment in the same or in an
Alternative Position with the Company or any Subsidiary;
(viii) The Eligible Employee’s employment with the Employer terminates as a
result of a sale of stock or assets of the Employer, merger, consolidation,
joint venture or a sale, divestiture or outsourcing of a business unit or
function, or other transaction, and the Eligible Employee accepts employment, or
has the opportunity to continue employment (without regard to whether the offer
of employment is for an Alternative
6

--------------------------------------------------------------------------------



Position), with the purchaser, joint venture or other acquiring or outsourcing
entity or a related entity of either the Employer or the acquiring entity. The
payment of Severance Benefits in the circumstances described in this subsection
3.02(b)(viii) would result in a windfall to the Eligible Employee, which is not
the intention of the Plan; or
(ix) The Eligible Employee fails to timely execute, or executes but timely
revokes acceptance of, the Release.
(c)The Plan Administrator has the sole discretion to determine an Eligible
Employee’s eligibility to receive Severance Benefits.
(d)An Eligible Employee who returns from approved military leave and meets the
following three conditions will be eligible for Severance Benefits: (i) the
Eligible Employee is eligible for reemployment under the provisions of the
Uniformed Services Employment and Reemployment Rights Act; (ii) the Eligible
Employee’s pre-military leave job is eliminated; and (iii) the Employer’s
circumstances are changed so as to make reemployment in another position
impossible or unreasonable, or re-employment would create an undue hardship for
the Employer. The Severance Benefits provided to a Participant returning from
military leave will be calculated as if the Participant had remained
continuously employed from the date on which military leave commenced. An
Eligible Employee who returns from approved military leave also must satisfy any
other relevant conditions for payment set forth in this Article III, including
execution of the Release.






7

--------------------------------------------------------------------------------





ARTICLE IV
DETERMINATION OF SEVERANCE BENEFITS
Section 4.01 Amount of Severance Benefits Upon Involuntary Termination. The
Severance Benefits to be provided to a Participant shall be as follows:
(a)Notice Pay. Each Eligible Employee who is eligible for Severance Benefits
shall receive Notice Pay (or pay in lieu of notice, as applicable) without
regard to whether the Eligible Employee receives Severance Benefits. Unless
otherwise provided herein, Notice Pay means the continued payment of a pro-rata
portion of the Eligible Employee’s annual base salary (excluding bonus and
incentive compensation and incentive compensation under the SICP) during the
thirty (30) calendar-day period which begins the day immediately after the date
the Employer informs the Eligible Employee of his or her Involuntary Termination
(“Notice Period”). If the Employer determines that an Eligible Employee’s
Termination Date shall be before the expiration of such employee’s Notice
Period, the Employer shall provide to the Eligible Employee pay in lieu of
notice, which shall equal the pro-rata portion of the Eligible Employee’s annual
base salary (excluding bonus and incentive compensation and Sales-Based
Compensation) applicable to the period beginning on the day after the employee’s
Termination Date and ending on the last day of the Notice Period. Pay in lieu of
notice shall be paid to the Eligible Employee in a single lump sum payment (net
of deductions and tax withholdings, as applicable) no later than the second
regular Employer pay period that occurs after the Eligible Employee’s
Termination Date. Notice Pay (or pay in lieu of notice, as applicable) shall be
in addition to, and shall not be offset against, any Severance Benefits an
Eligible Employee may receive pursuant to the Plan. However, Notice Pay shall
run concurrently with, and not in addition to, any notice period required under
local, state or federal law. An Eligible Employee who fails to timely execute,
or who executes but timely revokes acceptance of, the Release shall not be
entitled to Severance Benefits hereunder and shall only be eligible to receive
Notice Pay (or pay in lieu of notice, as applicable). Unless otherwise permitted
by the applicable plan document or as specifically required by applicable law,
an Eligible Employee with a Termination Date that occurs before expiration of
the applicable Notice Period shall not be eligible to apply for short- or
long-term disability or workers’ compensation benefits in connection with any
injury that occurs or disability that arises after such employee’s Termination
Date.
(b)Base Salary Payment. A Participant shall receive a single lump sum payment
equal to his or her Base Salary multiplied by the Severance Multiplier, as set
forth in the Appendix, net of deductions and tax withholdings, as applicable.
Such cash payment shall be made no earlier than the end of the applicable
revocation period described in the definition of Release and no later than the
March 15th of the calendar year following the calendar year in which the
Participant’s Separation from Service Date occurs. If the Participant was not
employed with the Company or any Subsidiary for at least one full year prior to
the Termination Date, Participant’s Severance Multiplier shall be reduced by
50%.
(c)Bonus.
(i) Participants may be eligible for a cash payment under applicable annual
bonus plans equal to such Participant’s pro-rated annual bonus for the plan
period in which the Participant’s Separation from Service Date occurs, subject
to the discretion of the Company and to the extent provided in the applicable
plan. Participants who are not Officers shall receive the pro-rated bonus at
target percentage and the bonus will be paid no earlier than the end of the
applicable revocation period.
(ii) If Participant was employed by the Company or any Subsidiary for at least
one full year prior to the Termination Date, the Participant shall also receive
a single lump sum payment that is equal to the amount set forth in the Annual
Bonus Severance Payment Schedule in the Appendix (the “Annual Bonus Severance
Payment”), net of deductions and tax withholdings, as applicable. The Annual
Bonus Severance Payment shall be paid in cash to the Participant no earlier than
the end of the applicable revocation period described in the definition of
Release and no later than the March 15th of the calendar year following the
calendar year in which the Participant’s Separation from Service Date occurs.
(d)Medical, Dental and Health Care Reimbursement Account Benefits. The
Participant (and his/her spouse, domestic partner or child(ren), as applicable)
shall be eligible for continued coverage under the
8

--------------------------------------------------------------------------------



Company’s medical and dental plans as required by and pursuant to COBRA. The
Company shall provide COBRA coverage only if such coverage is timely elected by
the Participant or other qualified beneficiary (as defined by COBRA). In
addition, if the Participant is enrolled in medical, dental and/or coverage as
of the Termination Date, the Participant shall receive a single lump sum payment
equal to the Employer COBRA Premium multiplied by the Severance Multiplier
(which shall not exceed 18 for purposes of this subsection), net of deductions
and tax withholdings, as applicable, regardless of whether the Participant
timely elects COBRA coverage. The Employer COBRA Premium shall be an amount
equal to the difference between (1) the monthly applicable COBRA premium in
effect on the Separation from Service Date for the medical, dental, vision and
EAP plan options in which the Participant (and his/her spouse, domestic partner
or child(ren), as applicable) is enrolled on such date, and (2) the monthly
premium paid for such coverage(s) by the Participant as of the Separation from
Service Date. Such cash payment shall be made no earlier than the end of the
applicable revocation period described in the definition of Release and no later
than the March 15th of the calendar year following the calendar year in which
the Participant’s Separation from Service Date occurs. COBRA coverage will cease
upon the earlier of (i) the expiration of the maximum period required under
COBRA; (ii) the Participant’s failure to pay the required premium within the
applicable time period; (iii) the Participant’s termination of COBRA coverage;
or (iv) the occurrence of an event that, pursuant to COBRA, permits the earlier
termination of COBRA coverage.
(e)Equity Awards. Except as otherwise provided in Section 4.01(e)(i) through
(iii) below, all equity awards of Mallinckrodt plc ordinary shares that are held
by the Participant as of his or her Separation from Service Date shall be
treated in accordance with the terms and conditions of the applicable plan and
award agreement under which such awards were granted.
(i) Stock Options. All stock options held by the Participant as of such
Participant’s Separation from Service Date which would have vested and become
exercisable during the twelve (12) month period occurring immediately after the
Participant’s Separation from Service Date shall accelerate and become
immediately vested and exercisable on such Participant’s Separation from Service
Date, unless the applicable option agreement provides for more favorable vesting
treatment. All outstanding stock options held by the Participant that are vested
and exercisable as of the Participant’s Separation from Service Date (including
options that vest and become exercisable pursuant to the provisions of this
Section 4.01(e)(i) or Section 4.01(e)(iii) below in the case of Normal
Retirement) shall be exercisable for the greater of (A) the period set forth in
applicable option agreement, or (B) twelve (12) months after the Participant’s
Separation from Service Date. In no event, however, shall an option be
exercisable beyond its original expiration date. If the Participant dies, the
terms and conditions of the applicable option agreement shall govern.
(ii) Restricted Stock, Restricted Units and Performance Units. All unvested
restricted stock and restricted units held by the Participant as of such
Participant’s Separation from Service Date which would have vested during the
twelve (12) month period occurring immediately after the Participant’s
Separation from Service Date shall accelerate and become immediately vested on
such Participant’s Separation from Service Date, unless the applicable equity
agreement provides for more favorable vesting treatment. All other unvested
restricted stock and restricted units held by a Participant as of such
Participant’s Separation from Service Date shall be forfeited as of the
Participant’s Separation from Service Date. All unvested performance units held
by the Participant as of such Participant’s Separation from Service Date which
would have vested during the twelve (12) month period occurring immediately
after the Participant’s Separation from Service Date shall vest at the
completion of the performance period, and shall be awarded based on certified
performance results. All other performance units held by a Participant as of
such Participant’s Separation from Service Date shall be forfeited as of the
Participant’s Separation from Service Date.
(iii) Early Retirement and Normal Retirement Eligible Participants.
Notwithstanding the provisions of Section 4.01(e)(i) and (ii), if a Participant
who signs a Release and receives Severance Benefits hereunder would satisfy the
requirements for Early Retirement or Normal Retirement (as such terms are
defined in the applicable award agreement) set forth in a non-qualified stock
option, restricted unit or performance unit award agreement over Mallinckrodt
plc ordinary shares at any time during the period following the Participant’s
Separation from Service Date represented by the Severance Multiplier solely by
reason of attaining the requisite age set forth in the applicable award
agreement during such period, then all such non-qualified stock option,
restricted unit and performance unit awards shall vest in accordance with the
terms and conditions of the applicable award agreement by treating such
Participant as if such Participant had satisfied the age and service requirement
for Early Retirement
9

--------------------------------------------------------------------------------



or Normal Retirement, as applicable, under the applicable award agreement on the
Participant’s Separation from Service Date; provided, however that, solely with
respect to non-qualified stock options, if Section 4.01(e)(i) provides more
favorable treatment than this Section 4.01(e)(iii) (as would be the case if
Early Retirement treatment applied), the more favorable provision shall apply.
If the Participant dies, the terms and conditions of the applicable award
agreement shall govern.
(f)Outplacement Services. The Employer may, in its sole and absolute discretion,
pay the cost of outplacement services for the Participant at the outplacement
agency that the Employer regularly uses for such purpose; provided, however,
that the period of outplacement shall not exceed twelve (12) months after the
Participant's Separation from Service Date or, if earlier, the date of the
Participant’s death.
Section 4.02 Voluntary Termination; Termination for Death or Permanent
Disability. If the Eligible Employee’s employment terminates on account of (a)
the Eligible Employee’s Voluntary Termination, (b) death or (c) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Plan and shall be entitled only to those benefits
(if any) as may be available under the Company’s benefit plans and policies in
effect at the time of such termination of employment.
Section 4.03 Termination for Cause. If any Eligible Employee’s employment
terminates on account of termination by the Employer for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits under this Plan and
shall be entitled only to those benefits that are required to be provided to the
Eligible Employee by applicable law. Notwithstanding any other provision of the
Plan to the contrary, if the Plan Administrator in its sole discretion
determines, at any point during the period following the Separation from Service
Date equal to the Severance Multiplier, that a Participant engaged in conduct
that constitutes Cause, any Severance Benefits payable to the Participant shall
cease immediately, and the Participant shall be required to return to the
Employer any Severance Benefits that were provided to the Participant before
such determination. The Employer may withhold providing Severance Benefits
pending resolution of an inquiry that could lead to a finding that an Eligible
Employee engaged in conduct that constitutes Cause. Any such Severance Benefit
that is withheld and subsequently is determined to be due shall be provided to
the Participant within ninety (90) days after the date of the final and binding
resolution.
Section 4.04 Reduction of Severance Benefits. With respect to amounts paid under
the Plan that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Employer
by the Eligible Employee or for the value of any Employer property that the
Eligible Employee improperly retains and fails to return to the Employer. With
respect to amounts paid under the Plan that are subject to Code Section 409A and
the regulations promulgated thereunder, the Plan Administrator reserves the
right to make deductions in accordance with applicable law for any monies owed
to the Company and/or the Employer by the Eligible Employee or the value of
Employer property that the Eligible Employee has retained; provided, however,
that such deductions cannot exceed $5,000 in the aggregate in any Employer
fiscal year.




10

--------------------------------------------------------------------------------





ARTICLE V
METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS
Section 5.01 Method of Payment. Subject to Section 5.03, the Severance Benefits
to which a Participant is entitled, as determined pursuant to Section 4.01,
shall be paid by the Employer in accordance with the provisions of Section 4.01;
provided, however, that the pro-rated annual bonus payable to the Participant
pursuant to Section 4.01(c)(i) shall be paid at such time and in such manner as
set forth in the applicable annual incentive bonus plan and that COBRA coverage
under Section 4.01(d) shall be provided or paid in accordance with the
provisions of that subsection. In no event will interest be credited on the
unpaid balance for which a Participant may become eligible. Payment shall be
mailed to the last address provided by the Participant to the Employer or made
by such other reasonable method as determined by the Plan Administrator. All
payments of Severance Benefits are subject to applicable federal, state and
local taxes and withholdings. In the event of a Participant’s death prior to the
completion of all payments to which a Participant is entitled, the remaining
payments shall be paid to the Participant’s estate in a single, lump-sum payment
within sixty (60) days following the date the Company receives notice of the
Participant’s death.
Section 5.02 Other Arrangements. The Severance Benefits under this Plan are not
additive or cumulative to severance or termination benefits that a Participant
might also be entitled to receive under the terms of a written employment
agreement, a severance agreement or any other arrangement with the Employer.
Notwithstanding any other provision of this Plan, any Eligible Employee who is a
party to an employment agreement with the Employer pursuant to which such
Eligible Employee is entitled to severance benefits shall be ineligible to
participate in the Plan. With respect to those Eligible Employees who are
eligible for severance or other payments resulting from a termination of
employment under a plan or arrangement other than this Plan, as a condition of
receiving Severance Benefits under this Plan, the Plan Administrator, in its
sole discretion, must determine that the Eligible Employee is eligible under
this Plan and the Eligible Employee must expressly agree that this Plan
supersedes all prior agreements, and sets forth the full and complete benefits
to which the Eligible Employee is entitled upon an Involuntary Termination.
Section 5.03 Code Section 409A
(a) Notwithstanding any other provision of the Plan to the contrary, if required
by Code Section 409A, no Salary Continuation Benefits shall be paid to a
Participant who is a Key Employee during the Postponement Period. If the
previous sentence applies, then the payment of Salary Continuation Benefits
shall commence after expiration of the applicable Postponement Period and any
amounts that would have been paid during the Postponement Period but for the
previous sentence shall be paid in a single, lump-sum within thirty (30) days
after the end of such Postponement Period. If the Participant dies during the
Postponement Period, however, amounts withheld pursuant to this Section 5.03(a)
shall be paid to the Participant’s estate no later than the earlier of sixty
(60) days after the date the Company receives notice of the Participant’s death
or thirty (30) days after the end of the Postponement Period.
(b) This Plan is intended to provide certain benefits that meet the requirements
of the “short-term deferral” exception, the “separation pay” exception and other
exceptions under Code Section 409A and the regulations promulgated thereunder.
Notwithstanding any other provision of the Plan to the contrary, if required by
Code Section 409A, payments may be made under this Plan only upon an event and
in a manner permitted by Code Section 409A. For purposes of Code Section 409A,
each individual payment that constitutes part of the Salary Continuation
Benefits shall be treated as a separate payment from any other such payment. All
reimbursements and in-kind benefits provided under the Plan shall be made or
provided in accordance with the requirements of Code Section 409A including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in the Plan, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement, or in-kind benefits is not subject to liquidation or exchange for
another benefit. In no event may a Participant designate the year of payment for
any amounts payable under the Plan.
11

--------------------------------------------------------------------------------



Section 5.04 Termination of Eligibility for Benefits.
(a) All Eligible Employees shall cease to be eligible to participate in the
Plan, and all Severance Benefits payable to a Participant shall cease upon the
occurrence of the earlier of:
(i) Subject to Article VII, termination or modification of the Plan; or
(ii) Completion of the provision of Severance Benefits to the Participant.
(b) Notwithstanding any other provision of the Plan to the contrary, the Company
shall have the right to cease all Severance Benefits (except as otherwise
required by law) and to recover any payments previously made to the Participant
if:
(i) the Participant, at any time, breaches the Participant’s undertakings under
the terms of the Plan;
(ii) the Participant fails to comply with the terms of the Release the
Participant executed to obtain Severance Benefits or fails to comply with any
confidentiality, non-solicitation, non-disparagement or non-competition covenant
applicable to the Participant; or
(iii) the Company becomes aware of any circumstances that would have justified
termination of the Participant’s employment for Cause.




12

--------------------------------------------------------------------------------





ARTICLE VI
THE PLAN ADMINISTRATOR
Section 6.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Employer, to
administer the Plan. The Plan Administrator shall have the full and absolute
power, authority and discretion to construe, interpret and administer the Plan,
to make factual determinations, to correct deficiencies therein and to supply
omissions. All decisions, actions and interpretations of the Plan Administrator
shall be final, binding and conclusive upon all parties, subject only to the
Claims Procedure as defined in Article IX, and may not be overturned unless
found by a court to be arbitrary and capricious. The Plan Administrator may
adopt such rules and regulations and may make such decisions as it deems
necessary or desirable for the proper administration of the Plan.
Section 6.02 Compensation of the Plan Administrator. The Plan Administrator
shall receive no compensation for services as such. However, all reasonable
expenses of the Plan Administrator shall be paid or reimbursed by the Company
upon proper documentation. The Plan Administrator shall be indemnified by the
Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties pursuant to Section 143 of the
Articles of Association of Mallinckrodt plc, as the same may from time to time
be amended, or otherwise pursuant to such other policy or agreement as may apply
to the Plan Administrator.
Section 6.03 Records, Reporting and Disclosure. The Plan Administrator or its
delegate shall keep a copy of all records relating to the payment of Severance
Benefits to Participants and former Participants and all other records necessary
for the proper operation of the Plan. All Plan records shall be made available
to the Committee, the Company and to each Participant for examination during
business hours, except that a Participant shall be entitled to examine only such
records as pertain exclusively to the examining Participant and to the Plan. The
Plan Administrator shall prepare and shall file as required by law or regulation
all reports, forms, documents and other items required by ERISA, the Code and
every other relevant statute, each as amended, and all regulations promulgated
thereunder (except that the Company, as payor of the Severance Benefits, shall
prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security taxes and other amounts
that may be similarly reportable).




13

--------------------------------------------------------------------------------



ARTICLE VII
AMENDMENT, TERMINATION AND DURATION
Section 7.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 7.01, the Board, by action of the Committee, shall have the
right, at any time and from time to time, to amend, suspend or terminate the
Plan in whole or in part, for any reason or without reason, and without either
the consent of or the prior notification to any Participant, by a formal written
action. No such amendment shall give the Company the right to recover any amount
paid to a Participant prior to the date of such amendment or to cause the
cessation of Severance Benefits already approved for a Participant who has
executed the Release (and has not revoked his or her agreement to the Release).
Any amendment or termination of the Plan must comply with all applicable legal
requirements including, without limitation, compliance with Code Section 409A
and the regulations and rulings promulgated thereunder, securities, tax, or
other laws, rules, regulations or regulatory interpretation thereof, applicable
to the Plan.
Notwithstanding the foregoing, this Plan may not be terminated, suspended or be
amended in any material respect during the period beginning 60 days prior to a
Change in Control and ending two years after a Change in Control. For purposes
of this Section 7.01, Change in Control means the first to occur of any of the
following events: (i) any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act, excluding for this purpose, (A) the Company or any Subsidiary or
(B) any employee benefit plan of the Company or any Subsidiary (or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such plan that acquires beneficial ownership of voting securities
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; (ii) persons
who, as of the Effective Date, constitute the Board (the “Incumbent Directors”)
cease for any reason (including without limitation, as a result of a tender
offer, proxy contest, merger or similar transaction) to constitute at least a
majority thereof, provided that any person becoming a Director of the Company
subsequent to the Effective Date shall be considered an Incumbent Director if
such person's election or nomination for election was approved by a vote of at
least 50 percent of the Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened proxy contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act) other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director, (iii) consummation of a reorganization, merger or
consolidation or sale or other disposition of at least 80 percent of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or (iv) approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.
Section 7.02 Duration. The Plan shall continue in full force and effect until
its termination; provided, however, that after the Plan’s termination, if
Participants who experienced an Involuntary Termination before the Plan
terminates are receiving Severance Benefits, the Plan shall remain in effect
until all of the obligations of the Company are satisfied with respect to such
Participants.




14

--------------------------------------------------------------------------------





ARTICLE VIII
DUTIES OF THE COMPANY AND THE COMMITTEE
Section 8.01 Records. The Company or Subsidiary, as applicable, shall supply to
the Committee all records and information necessary to the performance of the
Committee’s duties.
Section 8.02 Payment. The provision of Severance Benefits to Participants shall
be made from the Company’s or any Subsidiary’s general assets, in accordance
with the terms of the Plan.
Section 8.03 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee or the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, the Eligible Employee acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator shall be
final and binding on the Eligible Employee, the Eligible Employee’s
beneficiaries and any other person having or claiming an interest under the Plan
on behalf of an Eligible Employee.




15

--------------------------------------------------------------------------------





ARTICLE IX
CLAIMS PROCEDURES
Section 9.01 Claim. If a person asserts a right to, but does not receive, a
benefit under the Plan, such person or such person’s authorized representative
shall, within thirty (30) days following the person’s Termination Date, file
with the Plan Administrator a written claim for such benefit. Claims not timely
filed shall be barred. A Participant under this Plan may contest only the
administration of the Severance Benefits awarded. To request such review, a
Participant shall complete and file with the Plan Administrator a written
request for review in the manner specified by the Plan Administrator. Except as
set forth herein, no appeal is permissible as to a person’s eligibility for or
amount of the Severance Benefits, which decisions are made solely within the
discretion of the Plan Administrator. No person may bring an action for any
alleged wrongful denial of Plan benefits in a court of law unless the claims
procedures described in this Article IX are exhausted and a final determination
is made by the Plan Administrator and/or the Named Appeals Fiduciary. If an
Eligible Employee or Participant or other interested person challenges a
decision by the Plan Administrator and/or Named Appeals Fiduciary, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedures set forth in this Article
IX. Facts and evidence that become known to the terminated Eligible Employee or
Participant or other interested person after such person has exhausted the
claims procedures set forth in this Article IX must be brought to the attention
of the Plan Administrator for reconsideration by the Plan Administrator. Any
issue that is not raised with the Plan Administrator and/or Named Appeals
Fiduciary will be deemed waived.
Section 9.02 Initial Claim. Before the date on which payment of Severance
Benefits commences, each Claim must be supported by such information as the Plan
Administrator deems relevant and appropriate. In the event that any Claim
relating to the administration of Severance Benefits is denied in whole or in
part, the Claimant whose claim has been so denied shall be notified of such
denial in writing by the Plan Administrator within ninety (90) days after the
receipt of the claim for benefits. This period may be extended an additional
ninety (90) days if the Plan Administrator determines such extension is
necessary and the Plan Administrator provides notice of extension to the
Claimant before the end of the initial ninety (90) day period. The notice
advising of the denial shall: (a) specify the reason or reasons for denial; (b)
refer specifically to the Plan provisions on which the determination was based;
(c) describe any additional material or information necessary for the Claimant
to perfect the claim (explaining why such material or information is needed);
and (d) describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review. If it is determined that payment is to be made, any such payment shall
be made within ninety (90) days after the date by which notification is
required.
Section 9.03 Appeals of Denied Administrative Claims. All appeals shall be made
by the following procedure:
(a) A Claimant whose Claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days after notification by the Plan Administrator of
the denial of a Claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.
(b) The Named Appeals Fiduciary shall consider the merits of the Claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.
(c) The Named Appeals Fiduciary shall render a determination upon the appealed
claim, and the determination shall be accompanied by a written statement as to
the reasons therefore. The determination shall be provided to the Claimant
within sixty (60) days after the Plan Administrator receives the Claimant’s
request for review, unless the Named Appeals Fiduciary determines that special
circumstances require an extension of time for processing the claim. In such
case, the Named Appeals Fiduciary shall notify the Claimant of the need for an
extension of time to render its decision prior to the end of the initial sixty
(60) day period, and the Named Appeals Fiduciary shall have an additional sixty
(60) day period to make its determination. The determination so rendered shall
be binding upon all parties. If the determination is adverse to the Claimant,
the notice shall: (a) provide the reason or reasons for denial; (b) make
specific reference to the Plan provision’s on which the determination was
16

--------------------------------------------------------------------------------



based; (c) include a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to a the Claimant’s claim for benefits;
and (d) state that the Claimant has the right to bring an action under ERISA
Section 502(a). If the final determination is that payment shall be made, then
any such payment shall be made within ninety (90) days after the date by which
notification of the final determination is required.
Section 9.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Committee, or, if
no such person or persons be named, then the Committee shall be the Named
Appeals Fiduciary. Named Appeals Fiduciaries, named as such by the Committee,
may at any time be removed by the Committee. All such removals may be with or
without cause and shall be effective on the date stated in the notice of
removal. The Named Appeals Fiduciary shall be a “Named Fiduciary” within the
meaning of ERISA, and unless appointed to other fiduciary responsibilities,
shall have no authority, responsibility or liability with respect to any matter
other than the proper discharge of the functions of the Named Appeals Fiduciary
as set forth herein.




17

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
Section 10.01 Non-Alienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under this Plan.
Section 10.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator, as follows: Chief Human Resources Officer,
Mallinckrodt Pharmaceuticals, 675 McDonnell Boulevard, Hazelwood, MO 63042, with
a copy to the Company’s general counsel, as follows: General Counsel,
Mallinckrodt Pharmaceuticals, 1425 US-206, Bedminster, NJ 07921.
Section 10.03 Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.
Section 10.04 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other benefits under any
of the Company’s then-current severance pay policies or plans for a termination
that is covered by this Plan.
Section 10.05 No Mitigation. Except as otherwise provided in Section 4.04, a
Participant shall not be required to mitigate the amount of any Severance
Benefits provided for in this Plan by seeking other employment or otherwise, nor
shall the amount of any Severance Benefits provided for herein be reduced by any
compensation earned by other employment or otherwise, except if the Participant
is re-employed by the Company or any Subsidiary as an Employee, in which case
Severance Benefits shall cease on the date of the Participant’s re-employment.
Section 10.06 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
Company or any Subsidiary, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.
Section 10.07 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
Section 10.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Section 10.09 Headings, Captions and Titles. The titles of the Articles and
Sections and the headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan or considered in any
respect to affect or modify its provisions, and shall not be employed in the
construction of the Plan. Such words in this Plan as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this instrument as a whole and not merely to
the subdivision in which said words appear.
Section 10.10 Gender and Number. Where the context admits: words in any gender
shall include any other gender and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.
Section 10.11 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company that may be applied
by the Company to the payment of Severance Benefits.
18

--------------------------------------------------------------------------------



Section 10.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.
Section 10.13 Lost Payees. A Severance Benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom Severance Benefits are due.
Such Severance Benefits may be reinstated if application is made by the
Participant for the forfeited Severance Benefits while this Plan is in
operation.
Section 10.14 Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of Missouri to the extent not superseded by
federal law, which shall otherwise control.





19

--------------------------------------------------------------------------------



Appendix
SEVERANCE MULTIPLIER AND ANNUAL BONUS SEVERANCE PAYMENT SCHEDULE




Severance Multiplier Schedule

President and Chief Executive Officer24 monthsExecutive Vice Presidents18
monthsAny other Eligible Employees (Titles of Senior Vice President and Vice
President)12 months



Annual Bonus Severance Payment Schedule

President and Chief Executive Officer2x Average Annual BonusExecutive Vice
Presidents1.5x Average Annual BonusAny other Eligible Employees (Titles of
Senior Vice President and Vice President)1x Average Annual Bonus

A-1